DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment and reply of 02/28/2022 is acknowledged. Claims 16-27 are pending, claim 16 was amended in the reply. With regard to the Office action mailed 11/30/2021, all rejections under 35 USC 103 set forth therein are withdrawn in view of the amendment to claim 16; Andrevski’s device does not comprise a “bottom panel” with “one or more reaction chambers positioned on top” of the “bottom panel” and “at least one channel disposed along an underside surface of the bottom panel”.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-19, 21-23, 25-27 provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9 and 11 of copending Application No. 16/206,253 in view of Andrevski (US 5,882,903, prior art of record). Regarding claim 16, claim 1 of the ‘253 application discloses:
 A diagnostic assay system, comprising: a mounting platform receiving a disposable cartridge 
“A diagnostic assay system, comprising…a mounting platform configured to receive the disposable cartridge…”

[the cartridge] comprising a…cartridge rotor about an axis
“a disposable cartridge including a cylindrical rotor”; a “rotor” inherently comprises an axis of rotation

the cartridge rotor having one or more reaction chambers positioned on top of a bottom panel 
“a plurality of chambers formed on the top surface of the bottom panel”

and at least one channel disposed along an underside surface of the bottom panel for moving assay fluids into and out of at least one assay chamber, the channel and platform defining a mating interface facilitating heat exchange to and from the assay fluids within the channel while conducting a target amplification procedure
“a plurality of channels formed on the underside surface of the bottom panel, a Polymerase Chain Reaction (PCR) chamber formed on the underside surface of the bottom panel and defining a heat exchange surface, wherein the PCR chamber is in fluid communication with the sample chamber”; here, neither the specification nor the claim defines a “channel” (e.g. dimensions, shape, etc.) so as to distinguish over a PCR chamber; as the PCR chamber is “in fluid communication with the sample chamber”, and the “sample chamber” can be regarded as an “assay chamber”, the PCR chamber meets the limitation “for moving assay fluids into and out of at least one assay chamber”

a heat source disposed in combination with the mounting platform, disposed adjacent to the heat exchange surface and across the mating interface thereof, 
“a heat source having a compliant heating element configured to: (i) engage the heat exchange surface along one side of the PCR chamber and (ii) conform to a contour of the heat exchange surface to accelerate target amplification of an assay fluid”


and an actuation system operative to rotationally index the cartridge rotor relative to the cartridge body and apply a contact force along a rotational axis of the cartridge rotor to induce a contact pressure across the mating interface
“an actuator system disposed in combination with the mounting platform and operative to, rotate the PCR chamber about an axis of rotation and into radial alignment with the compliant heating element of the heat source, and drive a shaft along the axis of rotation to define an open position and a closed position, wherein…in the closed position, the shaft is configured to move the mounting platform upwardly until the mounting plate is pressed against the plurality of channels and the PCR chamber [to] apply a contact force along an interface between the platform and the underside surface of the cylindrical rotor

‘253 claim 1 does not disclose a “cartridge body rotationally mounting” the cartridge rotor about its axis.

Andrevski discloses a device for performing nucleic acid amplification (column 2, lines 30-35) comprising a “cartridge body” (figure 1A, column 4, lines 35-40, carousel 100) rotationally mounting a “cartridge rotor” (figure 2A, column 4, lines 55-60, disk 200) about a rotational axis, wherein rotation of the cartridge rotor relative to the cartridge body reversibly fluidically connects chambers in the cartridge rotor with the cartridge body (paragraph spanning columns 7-8).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the device of the ‘253 claims to include a cartridge body rotationally mounting the cartridge rotor about its axis, as such a configuration was known in the art for housing a rotatable cartridge and for providing fluidic connections. This amounts to nothing more than combining prior art elements according to known methods to yield predictable results (MPEP 2143(I)(A)).

Regarding claim 17, as noted above ‘253 claim 1 discloses “a compliant heating element configured to…conform to a contour of the heat exchange surface”. See also ‘253 claim 7 which expressly discloses a conformal material.

Regarding claim 18, see ‘253 claim 8 which discloses “conductive particulate suspended therein”.

Regarding claim 19, the “conformal material” disclosed in the ‘253 claims can be regarded as a “strip of material”.

Regarding claim 21, see ‘253 claim 8 which discloses an RF energy source for heating.

Regarding claims 22 and 23, see ‘253 claim 8, where the “conformal material having conductive particulate suspended therein” can be regarded as a strip of material, and the RF energy source heats the conductive particulates. RF is part of the electromagnetic spectrum.

Regarding claim 25, see ‘253 claim 11 which discloses a Shore A hardness of 30-70.

Regarding claim 26, see ‘253 claim 9 which discloses these materials.

Regarding claim 27, as noted above, the PCR chamber of the ‘253 claims can be regarded as the “channel” of the instant claims.

This is a provisional nonstatutory double patenting rejection.
 
Claim 20 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9 and 11 of copending Application No. 16/206,253 in view of Andrevski (US 5,882,903, prior art of record) as applied to claims 16-19, 21-23, 25-27 above, and further in view of Battrell (US 2015/0346097, prior art of record).
The disclosure of the ‘253 claims and Andrevski have been discussed. These disclosures do not include a contact pressure of between about 0.25 lbs./in.2 to about 7 lbs./in.2.
Battrell disclosed (paragraph [0103]): “FIG. 6B is a detail of the heater assembly 340 with heating block elements ("thermal elements" 341,342, 343,344)…The heating blocks (341,342,343,344, although the invention is not limited to this configuration) may be spring-mounted and are urged upward in opposition to the downward pressure of the clamping mechanism to establish a high thermal diffusivity contact zone for heat transfer…Each heating block contacts a thermal window in the microfluidic cartridge. Each window is generally a thin layer of a flexible plastic film, may be less than 3 mils in thickness, and most commonly of a compliant transparent material such as polyethylene terephthalate…”.
Battrell further disclosed (claim 61): “…wherein said spring mount exerts a spring force of about 1 psi over a heat transfer surface reversibly contacting said cartridge and said heating member…”.
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to use a contact force of about 1 psi (lbs./in2) in the device suggested by the combined disclosures of ‘253 claims and Andrevski, since Battrell taught this as a suitable pressure to effect heat transfer through a conformal material.

Claim 24 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 7-9 and 11 of copending Application No. 16/206,253 in view of Andrevski (US 5,882,903, prior art of record) as applied to claims 16-19, 21-23, 25-27 above, and further in view of Korampally (US 2009/0148910, prior art of record).
The disclosures of ‘253 claims and Andrevski have been discussed. Andrevski disclosed thermal sensors in the “second assembly”, i.e. the assembly comprising the heaters (see Fig. 6C, sensors 304A and 306A; column 6, lines 17-29). Andrevski disclosed these could be “thermocouples”, and also that they were connected to a controller (see Fig. 6B and column 6, lines 7-16). Andrevski did not disclose a thermocouple “disposed internally of the region for performing target amplification” (in other words, a thermocouple in the chamber where PCR took place).
Korampally disclosed (paragraph [0049]) that a thermocouple could alternatively be “incorporated into the amplification chamber”. As such, the thermocouple would measure the “actual temperature” of the reaction chamber, which would inherently be “indicative” of the instantaneous temperature of the heat source.
Korampally additionally disclosed (paragraph [0068]): “The thermal cycle control is executed by a PID controller programmed in Lab-view. The input of the PID controller is the voltage output from the thermocouple junction and the output is a continuous 100 Hz pulse train with varying duty cycle depending on the difference between the temperature set point and instantaneous thermocouple reading.” The “difference between the temperature set point and instantaneous thermocouple reading” is a comparison between the “actual temperature” (measured by the thermocouple) and a threshold temperature (i.e. the temperature set point).
It would have been prima facie obvious to one of ordinary skill in the art prior to the effective filing date of the instant application to modify the device suggested by the combined disclosure of ‘253 claims and Andrevski by incorporating a thermocouple internal of the reaction chamber, since Korampally taught this as an alternative to a thermocouple placed outside the chamber. It would also have been obvious to compare the actual temperature (measured by the thermocouple) to a threshold to control the heat source, since this was a conventional way in which to control the temperature of a reaction chamber, as exemplified by Korampally.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL C WOOLWINE whose telephone number is (571)272-1144. The examiner can normally be reached 9am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GARY BENZION can be reached on 571-272-0782. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL C WOOLWINE/Primary Examiner, Art Unit 1637